DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “thread 52”, line 19 of page 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: on page 7, lines 24-25, “hinge rod 3” should be “hinge part 3”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 8, “a closing movement” is confusing because it is not clear whether “a closing movement” is referring to that of the linear damper or that of the control curve.  

In claim 3, lines 2-4, “in the longitudinal direction in an angle range between 30° to 110° from the closed position” is not understood.  It is not clear exactly how the linear damper can have an angle from the closed position.
In claim 5, line 3, “rotationally-fixed manner” is confusing because it is not certain whether the damper is rotatable relative to the side part or is non-rotatable relative to the side part.  
In claim 10, line 2, “the control curve”, in singular form, renders the claim confusing because claim 9, the claim from which claim 10 depends, has two control curves.
In both claims 11 and 12, lines 2-3, “the cup-shaped housing” lacks antecedent basis.
In claim 19, line 2, “the holder” lacks antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2, 4-8, 15-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Prodan ‘362 (5,029,362).
Regarding claims 1 and 2, Prodan discloses a hinge as claimed, including a side part (1) fixable on a wall and a hinge part (2) pivotable in relation to the side part and fixable to a door, two leaves (3, 4) rotatably mounted on the side part and the hinge part, a linear damper (14) arranged in the side part, the linear damper having a housing (6) and a piston rod (19), a control curve (5’) formed one of the levers, which control compressed the linear damper during a closing movement (fig. 1 and col. 3, lines 24-41; force between curve surface 5’ and pin 7 of the spring also creating damping during closing movement), wherein the housing (6) is immovably fixed in the side part (by dowel 15, col. 2, lines 56-60) and the piston is movable by the control curve (col. 3, lines 15-23).  Further to claim 2, the control curve (5’) compresses the linear damper during a closing movement before reaching a closed position (see closed position of fig. 1 and col. 3, lines 28-33, the spring is compressed before the pin 7 reaches the snapping section 5”) and during an opening movement before reaching the maximally open 
 As to claim 4, the linear damper is fixed on the side part via a holder (6”).
As to claim 5, the housing of the linear damper is fixed in a non-rotational manner on the side part by the dowel (15).
As to claim 6, the control curve (5’) is integrally formed with the lever (4, see col. 2, lines 58-60).
As to claim 7, the control curve is formed on at least one curved web (fig. 2, the web where “R” is shown) and slides along a pin (7), which is operationally connected to the linear damper.
As to claim 8, the pin is linearly guided on a holder (slots 6’) or the side part.
As to claim 15, the damper comprise a piston rod (19), to which a spring (8) is applied, so that the piston rod extends automatically.
As to claim 16, the piston rod is pressed in a direction of the fixed damper housing (6) by the control curve during a closing and opening movement (the piston rod being pressed in the horizontal direction towards the spring holder 6”.  Col. 3, lines 19-23).
As to claim 20, the damper experiences a maximum longitudinal extension (see fig. 1, opening movement starts from the closed position when the pin 7 is .
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Prodan ‘362.
Regarding claim 3, Prodan discloses the invention as claimed but for the linear damper having a greatest extension in the longitudinal direction in an angle between 30° to 110° from the closed position.  Instead, Prodan shows a greatest extension in an angle of 0° from the closed position (fig. 1).  It would have been In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 17, Prodan does not show the stroke movement of the piston rod in a range between 2 mm and 6 mm.  However, Prodan shows the stroke movement between a maximum value (fig.1, when the pin 7 is located at the lower end of slots 6’) and a maximum value (fig. 2 when the pin 7 is located at the upper end of slots 6’).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the stroke movement of the piston rod in a range between 2 mm and 6 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Allowable Subject Matter
10.	Claims 9-14, 18 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set 
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.
Examples of the cited references:
US 10,214,951 B2 (Liang) show a similar hinge having a damper fixed to one of the levers.  The piston rod of the linear damper engages a spring around a pivot pin of another lever to provide damping.
US 8,601,644 B1 (Chen et al.) show a hinge having a damper mounted to a holder.  The damper engages a pin of a connecting member to provide damping.
US 2013/0239363 A1 (Capur) show a hinge having a damper pivotally mounted within a side part.  The damper is connected to a support and an internal articulate arm.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059.  The examiner can normally be reached on M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







February 23, 2021